15‐404 
        United States of America v. Moran (McAuley) 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER  
                                        
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 26th day of October, two thousand fifteen. 
                                          
        PRESENT:  ROBERT D. SACK, 
                     RICHARD C. WESLEY,  
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
         
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                        15‐404 
         
         
        JAMES HENRY McAULEY, JR.  
         
                                  Defendant‐Appellant.            
        ____________________________________________  
         
FOR APPELLANT:              JAMES S. WOLFORD, The Wolford Law Firm LLP, 
                            Rochester, NY. 
 
FOR APPELLEE:               MONICA  J.  RICHARDS,  Assistant  United  States 
                            Attorney  for  the  Western  District  of  New  York,  for 
                            William  J.  Hochul,  United  States  Attorney  for  the 
                            Western District of New York, Buffalo, NY.  
 
     Appeal from the United States District Court for the Western District of 
New York (Charles J. Siragusa, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the district court is AFFIRMED. 

       Defendant‐Appellant  James  Henry  McAuley,  Jr.  (“McAuley”)  appeals 

from an Order of the United States District Court for the Western District of New 

York  (Charles  J.  Siragusa,  Judge),  entered  on  February  10,  2015, adopting  in  full 

the recommendation of Magistrate Judge Marian W. Payson, filed on February 4, 

2014, which denied his motion to dismiss the 2012 indictment for assault in aid of 

racketeering on account of double jeopardy.  We assume the parties’ familiarity 

with  the  underlying  facts,  the  procedural  history,  and  the  issues  presented  for 

review, which we reference only as necessary to explain our decision to affirm. 

       In  October  2007,  McAuley  pleaded  guilty  to  Count  One  of  a  superseding 

indictment  charging  him  with  conspiracy  to  commit  murder  in  aid  of 

racketeering,  in  violation  of  the  Violent  Crimes  in  Aid  of  Racketeering  Activity 

                                             2 
 
(“VICAR”)  statute,  18  U.S.C.  §  1959(a)(5)‐(6),  for  a  murder  occurring  in  the 

Northern  District  of  New  York  (“NDNY”)  on  August  23,  2005  (“the  VICAR 

murder  conspiracy  charge”).    In  February  2012,  McAuley  was  charged  with 

assault  with  a  deadly  weapon  in  aid  of  a  racketeering  activity,  in  violation  of 

another subsection of the VICAR statute, 18 U.S.C. §§ 1959(a)(2)‐(3), based on an 

assault that occurred in the Western District of New York (“WDNY”) on May 31, 

2006 (“the VICAR assault charge.”).  On appeal, McAuley argues that the VICAR 

assault  charge  is  barred  on  double  jeopardy  grounds  by  the  VICAR  murder 

conspiracy charge. 

       We review McAuley’s double jeopardy challenge de novo.  United States v. 

Carlton, 534 F.3d 97, 101 (2d Cir. 2008), cert. denied, 555 U.S. 1038 (2008).  The Fifth 

Amendment provides that no person shall “be subject for the same offence to be 

twice  put  in  jeopardy  of  life  or  limb.”    U.S.  CONST.  amend.  V.    “This  Double 

Jeopardy  Clause  protects  against  both  multiple  punishments  and  successive 

prosecutions  for  the  same  offense,  regardless  of  whether  a  first  prosecution 

resulted  in  conviction  or  acquittal.”    United  States  v.  Basciano,  599  F.3d  184,  196 

(2d  Cir.  2010)  (citing  Schiro  v.  Farley,  510  U.S.  222,  229  (1994)).    “In  the  case  of 

successive prosecutions, the critical inquiry is whether the offenses are ‘the same 



                                                 3 
 
in fact and in law.’”  Id. (quoting United States v. Estrada, 320 F.3d 173, 180 (2d Cir. 

2003)).  

       To  determine  whether  two  offenses  are  the  same  in  fact,  this  Court  has 

adopted  “a  burden‐shifting  framework  that  requires  the  defendant,  in  the  first 

instance, to make a colorable showing that the crimes are the same, whereupon 

the government is required to demonstrate ‘by a preponderance of the evidence’ 

that a person ‘familiar with the totality of the facts and circumstances would not, 

in fact, construe the initial indictment, at the time jeopardy attached, to cover the 

offense  that  was  charged  in  the  subsequent  prosecution.’”    Id.  at  197  (quoting 

United States v. Olmeda, 461 F.3d 271, 283 (2d Cir. 2006)).  “In certain cases, it may 

be  relatively  simple  to  determine  objectively  the  factual  identity  of  different 

charges.”  Olmeda, 461 F.3d at 282 (citing United States v. Asher, 96 F.3d 270, 273 

(7th  Cir.  1996)  (“[I]t  is  simple  enough  to  determine  if  a  defendant  is  being 

prosecuted twice for the same murder or for two different murders.”)). 

       This  is  one  of  those  cases.    An  examination  of  the  plain  language  of  the 

indictments as well as the entire record of the proceedings demonstrates that the 

VICAR murder conspiracy charge and the VICAR assault charge are different in 

fact.  Here, McAuley is being prosecuted (1) for a different offense, (2) committed 



                                             4 
 
by different perpetrators, (3) against a different victim, (4) at a different time, (5) 

in a different location, (6) in a different judicial district.  Hence, McAuley has not 

made a colorable showing that the crimes are the same.  See Basciano, 599 F.3d at 

197.    Moreover,  a  reasonable  person  familiar  with  the  totality  of  the  facts  and 

circumstances would not view the initial indictment to cover the offense charged 

in the subsequent prosecution.  See id.  Accordingly, McAuley’s double jeopardy 

challenge must fail.   

       In  reaching  the  correct  conclusion  that  the  previous  VICAR  murder 

conspiracy charge and the current VICAR assault charge are different in fact, the 

district court improperly employed the test set forth by this Court in United States 

v.  Russotti,  717  F.2d  27,  33  (2d  Cir.  1983),  a  case  involving  a  double  jeopardy 

challenge  to  successive  prosecutions  for  violations  of  the  Racketeer  Influenced 

and  Corrupt  Organizations  Act  (“RICO”), 18  U.S.C.  §§  1961‐1968  (1970).    In 

Russotti, this Court reasoned that “it is neither the enterprise standing alone nor 

the pattern of racketeering activity by itself which RICO criminalizes.  Rather, the 

combination  of  these  two  elements  is  the  object  of  punishment  under  RICO.”  

Russotti,  717  F.2d  at  33  (emphasis  in  original).    Accordingly,  the  Russotti  Court 

held that “to give rise to a valid claim of double jeopardy, both the enterprise and 



                                              5 
 
the pattern of activity alleged in the [previous] indictment must be the same as 

those  alleged  in  the  [current]  indictment.”    Id.  (emphasis  in  original).    After 

taking  note  of  RICO’s  unique  combination  of  elements,  the  Russotti  Court 

adopted a “five factor test for determining whether two RICO counts charge two 

distinct  patterns  of  racketeering  activity”  in  order  to  assess  whether  successive 

prosecutions were factually the same for double jeopardy purposes.  Id.   

       In  the  present  case,  neither  the  NDNY  indictment  nor  the  WDNY 

indictment  charges  McAuley  with  a  RICO  violation.    Instead,  both  indictments 

charge him with violations of different subsections of Section 1959 of the VICAR 

statute, which, unlike RICO, does not require proof of a pattern of racketeering 

activity.    Compare  18  U.S.C.  §  1959(a),  with  18  U.S.C.  §  1962.    Therefore,  the 

Russotti factors do not apply here.   

       The  district  court  correctly  found  that  the  VICAR  murder  conspiracy 

charge and the VICAR assault charge are also different in law.  “[T]he standard 

for  analyzing  whether  offenses  are  the  same  in  law  is  the  same‐elements  test 

articulated in Blockburger v. United States, 284 U.S. [299, 304 (1932)].”  Basciano, 599 

F.3d  at  196‐97.    The  Blockburger  test  asks  whether  “each  offense  contains  an 

element not contained in the other,” and provides that, if not, “they are the ‘same 



                                             6 
 
offence’  and  double  jeopardy  bars  additional  punishment  and  successive 

prosecution.”  United States v. Dixon, 509 U.S. 688, 696 (1993); Blockburger, 284 U.S. 

at 304 (“[W]here the same act or transaction constitutes a violation of two distinct 

statutory  provisions,  the  test  to  be  applied  to  determine  whether  there  are  two 

offenses or only one, is whether each provision requires proof of a fact which the 

other does not.”). 

       To  prove  a  VICAR  murder  conspiracy,  “the  government  must  establish, 

inter alia, that the defendant (1) agreed with others to commit a violent crime—

either  murder  or  kidnapping,  see  §  1959(a)(5),  or  maiming  or  specified  assaults, 

see § 1959(a)(6)—and (2) entered into that agreement ‘for the purpose of gaining 

entrance  to  or  maintaining  or  increasing  position  in  an  enterprise  engaged  in 

racketeering  activity.’”1    Basciano,  599  F.3d  at  198‐99.    Conversely,  to  prove  a 

VICAR  assault,  the  government  must  show  that  the  defendant  (1)  maimed 

someone,  see  §  1959(a)(2),  assaulted  someone  with  a  dangerous  weapon,  see  § 

1959(a)(3),  or  assaulted  someone  resulting  in  serious  bodily  injury,  see  § 

1959(a)(3), and (2) committed that act “for the purpose of gaining entrance to or 


1 The government may also satisfy this element by showing that the defendant acted for 
“consideration for the receipt of, or as consideration for a promise or agreement to pay, 
anything of pecuniary value from an enterprise engaged in racketeering activity.”  18 
U.S.C. § 1959(a). 

                                             7 
 
maintaining  or  increasing  position  in  an  enterprise  engaged  in  racketeering 

activity.”  18 U.S.C. § 1959(a).  Because the first elements of the two offenses are 

distinct,  the  district  court  was  correct  in  concluding  that  the  VICAR  murder 

conspiracy  charge  and  the  VICAR  assault  charge  were  different  in  law  under 

Blockburger  “because  they  involve  separate  subsections  of  the  statute—each  of 

which  requires  proof  of  different  elements  and  carries  its  own  punishment.”  

Special App. 98.   

       On  appeal,  McAuley  asserts  that  the  two  offenses  are  the  same  in  law 

because  they  involve  the  same  statute.    Specifically,  McAuley  contends  that 

“[b]oth the NDNY and WDNY Indictments involve the same statute – 18 U.S.C. 

§1959 . . . – therefore, the determination turns on whether the alleged crimes are 

factually  distinct.”    Appellant  Br.  9.    Again,  McAuley’s  argument  lacks  merit.  

The  proper  question  under  the  same  elements  test  is  not  whether  two  charges 

involve  alleged  violations  of  the  same  statute,  but  rather  whether  the 

government must prove the same elements to prove both offenses charged.  See, 

e.g.,  United  States  v.  Ouimette,  798  F.2d  47,  50  (2d  Cir.  1986)  (“The  different 

elements  of  proof  required  by  each  subsection  [of  the  same statute] demonstrate 




                                             8 
 
that,  under  Blockburger,  two  distinct  offenses  exist,  carrying  separate  penalties 

that may be cumulated.” (emphasis added)), cert. denied, 488 U.S. 863 (1988).  

      We  have  considered  all  of  McAuley’s  arguments  and  find  them  to  be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                     

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           
 




                                              9